DETAILED ACTION

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
2. 	The formal drawings filed on 06/13/2018 are acceptable.
Information Disclosure Statement
3.	The Information Disclosure Statement(s) filed on 10/24/2019 and 3/16/21 has been considered.
Election/Restrictions
4.	Applicant’s election without traverse of Invention II, Species II, Sub-sub-species I (claims 1-3, 6, 7, 9-12 and 14-17) in the reply filed on 11/5/21 is acknowledged.

Claim Objections
5.	Claim 11 is objected to because of the following informalities:  The recitation calling for, “… the inlet conduit” should read “… the input conduit.”  Appropriate correction is required.

Claim Rejections - 35 USC § 112
6.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

7.	Claims 11 and 16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

The recitation of claim 16 calling for, “… the first microelectronic … the second microelectronic …” lacks proper antecedent basis.
Claim Rejections - 35 USC § 102
8.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
9.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

10.	Claim(s) 1, 3, 9 and 15-17 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Bonkohara et al. (“Bonkohara”) US PG-Pub 2014/0015119.
Bonkohara discloses in Fig. 1 an integrated circuit assembly, comprising: a substrate (e.g. element 10); a first  integrated circuit device (e.g. element 11c) having a first surface and an opposing second  surface, wherein the first surface of the first integrated circuit device is electrically attached to the substrate (e.g. thru 18c); a second integrated circuit device  (e.g. element 11b/11c) having a first surface and an opposing second surface, wherein the first  surface of the second integrated circuit device is electrically attached (e.g. thru element 18) to the second surface of the first integrated circuit device;  and a heat dissipation  device defining a fluid chamber (e.g. element S), wherein at least a portion of the second  surface of the first 
Re claim 3, Bonkohara discloses wherein the first surface of the second integrated circuit device is electrically attached (e.g. thru element 18 and thru electrodes shown in Fig. 1) to the substrate.  
Re claim 9, Bonkohara discloses a heat transfer fluid (e.g. element 15) disposed in the fluid chamber of the heat dissipation device.
Re claim 16, as understood, Bonkohara discloses wherein the heat transfer fluid contacts at least a portion of the second surface of the first microelectronic device (e.g. element 11, ¶[0029]) and at least a portion of the second surface of the  second microelectronic device (e.g. element 11, ¶[0029]).    
Re claim 17, as understood, Bonkohara discloses wherein the heat transfer fluid is in a liquid phase, a vapor phase, or a combination thereof and is selected from the group consisting of water, dielectric refrigerant, and oil (¶[0031]).
11.	Claim(s) 1, 3, 6, 7, 10, 12, 14 and 15 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Brunschwiler et al. (“Brunschwiler”) US PG-Pub 2010/0290188.
Brunschwiler discloses in Fig. 1 an integrated circuit assembly, comprising: a substrate (e.g. element 7); a first  integrated circuit device (e.g. element 2a) having a first surface and an opposing second  surface, wherein the first surface of the first integrated circuit device is electrically attached to the substrate (¶[0067]); a second integrated circuit device  (e.g. element 2b/2c) having a first surface and an opposing second surface, wherein the first  surface of the second integrated circuit device is electrically attached (e.g. thru element 6, ¶[0067]) to the second surface of the first integrated circuit device;  and a heat dissipation  device defining a 
Re claim 3, Brunschwiler discloses wherein the first surface of the second integrated circuit device is electrically attached (e.g. thru element 6/2a) to the substrate.  
Re claim 6, Brunschwiler discloses at least one heat dissipation projection (e.g. element 19) extending into the fluid chamber from at least one of the second surface of the first integrated circuit device and the second surface of the second integrated circuit device.    
Re claim 7, Brunschwiler discloses wherein the heat dissipation device comprises a main body (e.g. annotated element MB shown in Fig. 1 below), having a first surface and an opposing second surface, and a boundary wall (e.g. annotated element MW shown below) extending from the first surface of the main body.
Re claim 10, Brunschwiler discloses wherein the heat dissipation device includes an input conduit (e.g. element 4a/4b) extending from the second surface of the main body to the first surface of the main body, and an output port (e.g. element 5a/5b, ¶[0068]) extending from  the first surface of the main body to the second surface of the main body.
Re claim 12, Brunschwiler discloses wherein the heat dissipation device comprises a plurality of heat dissipation projections (e.g. element 19) extending from the first surface of the main body of the heat dissipation device.
Re claim 14, Brunschwiler discloses wherein the plurality of heat dissipation projection comprises a plurality of fins.  
Re claim 15, Brunschwiler discloses a heat transfer fluid ¶[0018]) disposed in the fluid chamber of the heat dissipation device.
1, 3, 7, 9, 10 and 15 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Iyengar et al. (“Iyengar”) US PG-Pub 2017/0243806.
Iyengar  discloses in Fig. 3 an integrated circuit assembly, comprising: a substrate (e.g. element 110); a first  integrated circuit device (e.g. element 120) having a first surface and an opposing second  surface, wherein the first surface of the first integrated circuit device is electrically attached to the substrate; a second integrated circuit device  (e.g. element 130) having a first surface and an opposing second surface, wherein the first  surface of the second integrated circuit device is electrically attached to the  second surface of the first integrated circuit device;  and a heat dissipation  device defining a fluid chamber (e.g. element 160, ¶[0024]), wherein at least a portion of the second  surface of the first integrated circuit device is exposed to the fluid chamber  and wherein at least a portion of the second surface of the second integrated  circuit device is exposed to the fluid chamber.    
Re claim 3, Iyengar discloses wherein the first surface of the second integrated circuit device is electrically attached (e.g. thru element 140/120) to the substrate.  
Re claim 7, Iyengar discloses wherein the heat dissipation device comprises a main body (e.g. annotated element MB shown in Fig. 3B below), having a first surface and an opposing second surface, and a boundary wall (e.g. annotated element MW shown below) extending from the first surface of the main body.
Re claim 9, Iyengar discloses wherein at least a portion of the boundary wall of the heat dissipation device is sealed to the substrate (Fig. 3 and ¶[0023]).   
Re claim 10, Iyengar discloses (¶[0024]) wherein the heat dissipation device includes an input conduit (e.g. element 152a) extending from the second surface of the main body to the first 
Re claim 15, Iyengar discloses a heat transfer fluid (e.g. element 250) disposed in the fluid chamber of the heat dissipation device.
Claim Rejections - 35 USC § 103
13.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
14.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

15.	Claim 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Brunschwiler/ Iyengar/Bonkohara in view of Garcia (“Garcia”) USPAT 6,535,388.
Brunschwiler/Iyengar/Bonkohara teaches the device structure as recited in the claim except the recited recess where the first integrated circuit device resides. 
Garcia discloses recess (e.g. element 104) where the first integrated circuit device (e.g. element 102) resides (Fig. 3 and col. 5, lines 5-15).  
Garcia's teachings could be incorporated with the Brunschwiler/Iyengar/Bonkohara reference which would result in the claimed invention of a recess where the first integrated circuit device resides. The motivation to combine Garcia's teachings would be to provide effective device attachment. Therefore, it would have been obvious to one skilled in art before .
16.	Claim 11, as understood, is/are rejected under 35 U.S.C. 103 as being unpatentable over Brunschwiler/ Iyengar in view of Campbell et al. (“Campbell”) US PG-Pub 2009/0316360.
Brunschwiler/Iyengar teaches the device structure as recited in the claim except the recited inlet/outlet conduits including a plurality of distribution ports. 
Campbell discloses in Fig. 3J an inlet conduit comprising a main inlet port (e.g. element 261) extending from a second surface of the main body  of a heat dissipation device to an inlet channel (e.g. annotated element IC shown below) extending through the main  body and a plurality of distribution inlet ports (e.g. any of element of 245) extending from the inlet  channel to the first surface of the main body of the heat dissipation device; and wherein an outlet conduit comprises a plurality of distribution outlet  ports (e.g. any of element of 245) extending from the first surface of the main body of the heat dissipation  device to an outlet channel (e.g. annotated element OC shown below) extending though the main body of the heat  dissipation device and a main outlet port (e.g. element 262) extending from the outlet channel to  the second surface of the main body of the heat dissipation device.
Campbell's teachings could be incorporated with the Brunschwiler/Iyengar reference which would result in the claimed invention. The motivation to combine Campbell's teachings would be to improve performance of the device. Therefore, it would have been obvious to one skilled in art before the effective filing of the claimed invention was made to incorporate Campbell's teachings to arrive at the claimed invention.

	


    PNG
    media_image1.png
    1090
    1019
    media_image1.png
    Greyscale




    PNG
    media_image2.png
    567
    966
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    554
    1068
    media_image3.png
    Greyscale



Conclusion
17.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Rafai-Ahmed (US PG-Pub 2010/0230805) discloses a multi-die device with heat spreader.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Ahmed Sefer whose telephone number is (571)272-1921.  The examiner can normally be reached on 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/AHMED N SEFER/Primary Examiner, Art Unit 2893